Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-14 are pending.  
Priority
Instant application 16498119, filed 9/26/2019 claims priority as follows:

    PNG
    media_image1.png
    90
    393
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from both IDS(s) received 3/11/2020 have been considered unless marked with a strikethrough.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
US-20040242886 (“the ‘886 publication”) is close art.  The ‘886 publication teaches compounds having a ring N[Wingdings font/0xE0]O (N-oxide) for use in tumor therapeutic applications.
The ‘886 publication teaches at [128]:

    PNG
    media_image2.png
    236
    301
    media_image2.png
    Greyscale
.
In this case, Q1 and Q2 are independently selected from methyl, hydroxyl, and methoxy all of which are electron donors.  In the examples, there is a single structures without the N-oxide (top of page 19 containing two nitro groups – electron withdrawing groups), however, these compounds were not active for the specified utility.  This single compound had (c,c) activity.  Further, the synthetic protocol for each of these compounds starts with oxidation of the nitrogen in the ring and thus one cannot argue that one skilled in the art would have necessitated the synthesis of intermediates without the N[Wingdings font/0xE0]O.  
Further, there is no motivation to optimize possible intermediates in a synthetic protocol and the only compound without an N-oxide fails to have any activity.  Thus, there is no motivation to pick a compound outside the scope of the utility, modify it by picking and choosing differing electron donor groups, and then choosing to place these groups in the para position relative to the sulfone groups.
In view of all of the modification required, differences in utility, and an intermediate versus final product analysis, the ‘886 publication is not prior art on instant claim 1.
Additional close art is the article to Jurgensen et al. (“the J article”, Chem. Mater. 2017, 29, 9154-9161).  The Jurgensen article teaches sulfone compounds such as:

    PNG
    media_image3.png
    231
    647
    media_image3.png
    Greyscale
.
In this case, the claims differ from the art in that the claims require the center ring to contain two nitrogen atoms.
There is no teaching, suggestion or motivation to modify the center ring to a ring containing two nitrogen atoms.  There is no motivation to combine the two references because they are in different fields of endeavor.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusions
	All claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CLINTON A BROOKS/Primary Examiner, Art Unit 1622